Citation Nr: 9915548	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  97-08 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for status post left 
knee sprain with osteoarthritis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to January 
1974.

In September 1983, the RO granted entitlement to service 
connection for status post sprain of the left knee with 
contusion of distal quadriceps and residual arthralgia and 
assigned a noncompensable disability rating.  In December 
1993, the veteran filed a claim for an increased evaluation 
for his service-connected left knee disability.  In an April 
1994 rating action, the RO denied entitlement to an increased 
evaluation for the service-connected left knee disability.  
The veteran filed a notice of disagreement in April 1994 and 
perfected his appeal in August 1994.  

Thereafter, the veteran presented additional evidence in 
support of his claim for an increased evaluation and in May 
1995, the RO granted an increased (compensable) evaluation of 
10 percent for the left knee disability.  The RO noted on the 
May 1995 decision that because the benefit sought was 
granted, the appeal was closed.  However, in view of AB v. 
Brown, 6 Vet. App. 35, 38 (1993), the claim remains in 
controversy since less than the maximum available benefit is 
awarded.  

In June 1998 the Board remanded the veteran's case to the RO 
for readjudication in light of the Court's decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), and for consideration of 
VAOPGCPREC 23-97.  Those actions have now been completed and 
this case is properly before the Board for adjudication upon 
the merits.


FINDING OF FACT

The November 1998 VA examination report shows the examiner 
could find no objective evidence of musculoskeletal 
disability in the left knee.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post left knee sprain with osteoarthritis have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran filed his original claim for entitlement to 
service connection for "injury, left kneecap" in January  
1974.  He failed to appear at his scheduled VA examination 
and in November 1974, the RO denied entitlement to service 
connection for the claimed disability.  In June 1983, the 
veteran filed a new claim for his left knee disability and in 
September 1983, the RO granted entitlement to service 
connection for status post sprain of the left knee with 
contusion of distal quadriceps and residual arthralgia, and 
assigned a noncompensable disability rating.  The veteran's 
left knee disability was rated noncompensable under 
Diagnostic Code 5257.  In December 1993, the veteran filed a 
claim for an increased evaluation for his service-connected 
left knee disability.  

Submitted in support of his claim are VA outpatient treatment 
records from November 1986 to November 1988 which reflect 
treatment for various disabilities.

The veteran underwent a VA joints examination in April 1994.  
Upon examination, the examiner noted left knee mild effusion.  
No deformity was present.  Medial lateral stability was 
normal and the Drawer's sign was negative.  The veteran's 
range of motion was to 135 degrees.  X-rays of the left knee 
showed no significant bony or joint abnormality and no 
evidence of suprapatellar effusion.  The diagnosis was left 
knee internal derangement with objective findings.

In an April 1994 rating action, the RO denied entitlement to 
an increased evaluation for the service-connected left knee 
disability.  The veteran filed a notice of disagreement in 
April 1994, and perfected his appeal in August 1994. 

Of record are additional VA outpatient treatment records from 
March 1994 to November 1994.  The veteran was treated for 
left knee pain with pain medications.

In November 1994, the veteran underwent private physical 
therapy consultation examination for VA purposes.  The 
veteran complained of constant burning pain in the left knee 
region aggravated by prolonged walking, lifting, and 
squatting activities.  The veteran also reports weakness 
throughout his left lower extremity along with crepitus at 
the left patellar region and occasional swelling.  Upon 
examination, the examiner noted that the veteran walked with 
a slight limp on the left with decreased extension during 
stance phase.  

The veteran was able to only partially squat due to pain.  
Range of motion testing revealed moderate soreness with 
repetitive flexion movement of the left knee throughout his 
left knee, described as burning pain.  Active flexion was 
negative to 9 degrees.  The examiner noted positive patellar 
crepitus and comprehension test and grade one instability of 
the medial collateral ligament/lateral collateral ligament.    
The examiner noted that due to chronic pain and degenerative 
joint disease of the left knee, the veteran should be seen 
for physical therapy three times a week for eight weeks.

The veteran was afforded an additional VA joints examination 
in April 1995.  He reported that he took Motrin regularly and 
that he went to physical therapy twice a week.  The examiner 
noted positive crepitus with flexion and extension on the 
left and pain with range of motion testing.  The veteran was 
unable to squat.  No swelling or deformity was noted.  Upon 
range of motion testing, the veteran was able to flex to 135 
degrees.  The examiner's diagnosis was chronic left knee 
sprain, progressive.

Prior to the transfer of the claims file to the Board for 
review, the veteran submitted additional evidence to the RO 
of his increased left knee disability.  In a May 1995 
decision, the RO granted an increased (compensable) 
evaluation of 10 percent for left knee disability.  The RO 
noted that the grant of the benefit was a complete grant and 
thus the appeal was closed.  However, the Board notes that 
since the increase in disability does not represent the 
maximum schedular disability evaluation under the VA schedule 
for rating disabilities, the issue remains on appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).

VA outpatient treatment records from September 1995 to 
January 1996 reveal additional treatment for left knee 
complaints of pain.  Examinations revealed degenerative joint 
disease and limitation of range of motion.

An April 1996 Workers' Compensation examination report 
reflected that the veteran reinjured his left knee while 
descending a ladder in April 1996.  

An April 1997 VA joints examiner noted no swelling or 
deformity upon examination.  The veteran's knee was stable 
with no subluxation, lateral instability, non-union with 
loose motion, or malunion.  The range of motion was to from 0 
to 125 degrees in the left knee.  The examiner's diagnoses 
included degenerative joint disease and patellofemoral 
syndrome of the left knee.

The RO continued the denial of an increased evaluation for 
service-connected left knee disability in September 1995 and 
May 1996 decisions.  Thereafter the case was forwarded to the 
Board for review.  In June 1998 the Board remanded the 
veteran's case to the RO for readjudication in light of the 
Court's decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and for consideration of VAOPGCPREC 23-97.

Additional VA outpatient treatment records from March 1995 to 
March 1998 reflect treatment for chronic left knee pain and 
degenerative joint disease.

The veteran underwent VA a joints examination in November 
1998.  The veteran reiterated his left knee complaints.  He 
reported no treatment for left knee complaints in recent 
years except for pain medication from the VA clinic in Guam.  
The examiner noted that the veteran did not require the use 
of a cane or crutches.  The veteran stated that his pain was 
present with prolonged sitting or standing and was not 
chronic.  The examiner noted no muscle atrophy or limp.  Gait 
was normal and no evidence of weakness or sensory loss was 
present.  No evidence of heat, swelling, or fluid in the knee 
was present.  No tenderness was noted.  

Range of motion was from 0 to 125 degrees.  The examiner 
noted that bilateral patella crepitus was present.  There was 
no medial or lateral instability and the Lachman sign and 
anterior drawer test were negative.  McMurray's sign was 
negative.  The examiner noted that while the veteran 
exhibited signs of pain and tenderness, no objective evidence 
of musculoskeletal disability was present.  

In February 1999, the RO rated the veteran's status post knee 
sprain with osteoarthritis under Diagnostic Code 5010 for 
traumatic arthritis and continued the 10 percent disability 
evaluation.  The RO noted that the veteran had been 
previously rated under Diagnostic Code 5257.

Criteria

Disability evaluations are administered under the VA Schedule 
for Rating Disabilities (Rating Schedule), located in 38 
C.F.R. Part 4, which is designed to compensate a veteran for 
reductions in earning capacity as a result of injury or 
disease sustained as a result of or incidental to military 
service.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2; 
Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  In evaluating 
a disability, VA is required to consider the functional 
impairment caused by the specific disability.  See 38 C.F.R. 
§ 4.10.  Each disability must be evaluated in light of the 
veteran's medical and employment history, and from the point 
of view of the veteran's working or seeking work.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2, where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern. 
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  In this regard, the Board will consider 
principally the veteran's medical history submitted 
subsequent to his claim for an increased evaluation in 
December 1993.




Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits of the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is to be recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995);  
38 C.F.R. §§ 4.40, 4.45, 4.59.

The evaluation of degenerative arthritis is based on the 
extent of limitation of motion of the specific joint involved 
and includes painful motion.  However, when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent will 
be granted for a joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a;  Diagnostic 
Code 5003.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010 
provide that traumatic arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
of joints involved.  The normal range of motion of the knee 
is set out as 0 degrees of extension to 140 degrees of 
flexion at 38 C.F.R. Part 4, Plate II (1998).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The Court has held that a diagnosis may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, however, when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994; 
Fanning v. Brown, 4 Vet. App. 225 (1993).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Initially, the Board has found that the veteran's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that his claim is plausible, that is, meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This determination is based on the veteran's 
assertion that his service-connected left knee disability has 
increased in severity.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Once it has been determined that a claim is well 
grounded, VA has a statutory duty to assist the veteran in 
the development of evidence pertinent to that claim.  

In this regard, this case was previously before the Board in 
June 1998 at which time the case was remanded for additional 
development of the evidence and for consideration of DeLuca 
v. Brown, 8 Vet. App. 202, 204-06 (1995), VAOPGCPREC 23-97.  
Those actions have been completed and the Board is satisfied 
that the statutory duty to assist the veteran has been met.

In the present case the RO has evaluated the veteran's status 
post left knee sprain with osteoarthritis under the 
provisions of 38 C.F.R. § 4.71a, diagnostic code 5010.  The 
left knee is rated as 10 percent disabling.  The 10 percent 
evaluation contemplates radiographic evidence of traumatic 
arthritis in association with limitation of motion.  However, 
in the absence of compensable limited motion shown on 
examination, the RO has assigned the 10 percent evaluation on 
the basis of pain reported in the evidentiary record.

Under diagnostic code 5257, a 10 percent evaluation may be 
assigned for slight recurrent subluxation or lateral 
instability of a knee.  The next higher evaluation of 20 
percent requires moderate recurrent subluxation or lateral 
instability.  Subluxation and lateral instability have not 
been shown by the evidentiary record and were not found when 
the veteran was last examined by VA in November 1998.  
Accordingly, assignment of a higher evaluation under this 
diagnostic code is not warranted.

The current medical evidence of record does not show, and the 
veteran has not otherwise complained of, ankylosis or 
malunion of the tibia and fibula.  As such, the provisions of 
diagnostic codes 5262 and 5256 are not for application and, 
accordingly, an increased rating for the appellant's left 
knee disability may not be assigned pursuant to these 
provisions.

Under diagnostic code 5260, when there is limitation of 
flexion of the leg to 60 degrees, a noncompensable evaluation 
may be assigned.  With flexion limited to 45 degrees, a 10 
percent evaluation may be assigned.  With flexion limited to 
30 degrees, a 20 percent evaluation may be assigned.  

Under diagnostic code 5261, when there is limitation of 
extension of a leg to 5 degrees, a noncompensable evaluation 
may be assigned.  With extension limited to 10 degrees, a 10 
percent evaluation may be assigned.  With extension limited 
to 15 degrees, a 20 percent evaluation may be assigned.

The evidentiary record has shown that the veteran has zero 
degrees of extension and 125 degrees of flexion.  
Accordingly, in the absence of limitation of flexion to 30 
degrees and extension limited to 15 degrees, an increased 
evaluation for the appellant's left knee disability is not 
warranted under the provisions of either diagnostic code.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the left knee is 
proper.

In the instant case, the preponderance of the evidence is 
against an increased evaluation based on functional loss due 
to pain or flare-ups, as the VA examiner determined that 
despite the veteran's longstanding complaints of pain, he 
could find no evidence of musculoskeletal disability of the 
left knee when he examined the veteran in November 1998.  In 
the absence of functional loss due to pain on flare-ups with 
limitation of motion, an increased evaluation is not 
warranted under the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Furthermore, the veteran is not rated under diagnostic 
code 5257, but on the basis of traumatic arthritis conceded 
to be productive of pain under diagnostic code 5010; 
accordingly, the provisions of VAOPGCPREC 23-97 do not 
provide a basis for an increased evaluation.

The RO determined that the appellant's left knee disability 
did not reflect an unusual or exceptional picture for the 
purpose of extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  The Board agrees.  

The November 1998 VA examination concluded in a finding that 
the veteran did not have any demonstrable musculoskeletal 
disability.  Accordingly, his disability picture has not been 
shown to be unusual or exceptional in nature.  His left knee 
disability is accordingly not a source of marked interference 
in any present or potential employment.  

Moreover, the left knee, while treated on an outpatient 
basis, has not been shown to have required any inpatient 
care.  The RO has conceded a 10 percent evaluation on the 
basis of pain due to radiographic evidence of arthritis.  The 
current schedular criteria are thus shown to properly account 
for present disablement.  No basis has been presented upon 
which to refer the case to the VA Director of Compensation 
and Pension Service for consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the claimant's 
disability of the left knee.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
status post left knee sprain with osteoarthritis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

